Exhibit 10.2

 



rESTRICTED SHARE UNIT AWARD AGREEMENT
FOR THE TRUSTEES OF Gramercy property trust

 

2016 EQUITY INCENTIVE PLAN

 



Eligible Participant:     Number of RSUs Granted:     Date of Grant:    



 

1. Award. Pursuant to the Gramercy Property Trust 2016 Equity Incentive Plan
(the “Plan”), Gramercy Property Trust (the “Company”) hereby grants to the
Eligible Participant named above the number of Restricted Share Units (“RSUs”)
specified above. This award agreement (this “Agreement”) represents a promise to
pay to the Eligible Participant, subject to the restrictions and conditions set
forth herein and in the Plan, a number of common shares of beneficial interest,
par value $0.01 per share, of the Company (the “Shares”) equal to the number of
RSUs.

 

2. Restrictions and Conditions. The RSUs are subject to restrictions as set
forth herein and in the Plan.

 

3. Vesting of RSUs. The RSUs granted hereunder shall be fully vested upon grant.

 

4. Timing and Form of Payout. Subject to Section 6 of this Agreement, the RSUs
will be paid to the Eligible Participant in the form of Shares on the first
business day that occurs six months after the Eligible Participant ceases to
serve as a Trustee of the Company.

 

5. Voting Rights and Dividends. Until such time as the RSUs are paid out in
Shares, the Eligible Participant shall not have any of the rights and privileges
of a shareholder of the Company, including the right to dividends (except as
provided in the next sentence) or the right to vote with respect to any RSUs.
However, an amount equal to the dividends and other distributions that would
have been paid with respect to the Shares covered by the RSUs had such Shares
been outstanding shall be paid as Dividend Equivalents to the Participant at the
same time as the dividends or distributions are paid on the Shares.

 

6. Change in Control. In the event of a change in the ownership or effective
control of the Company (as defined in Treasury Regulation
Section 1.409A-3(i)(5)) prior to the Eligible Participant ceasing to serve as a
Trustee of the Company, all RSUs shall be paid upon consummation of the change
in the ownership or effective control of the Company.

 

7. Continuation of Service as Trustee. This Agreement shall not confer upon the
Eligible Participant any right to continue service with the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Eligible Participant’s service at any time. A Trustee “ceases to serve as a
Trustee of the Company” on the date the Trustee incurs a “separation from
service” (as defined in Treasury Regulation Section 1.409A-1(h)).

 



 

 

 

 

8. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

 

9. Transferability. This Agreement is personal to the Eligible Participant, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution in
accordance with the Plan.

 

10. Company Policies. The RSUs and any Shares issued pursuant to the RSUs are
subject to applicable clawback, recoupment, share trading or other policies that
are implemented by the Company, as in effect from time to time.

 

11. Taxes. The Eligible Participant is solely responsible for the satisfaction
of all taxes that may arise in connection with the RSUs and Dividend Equivalents
granted pursuant to this Agreement.

 

12. Section 409A of the Code. This grant of RSUs and Dividend Equivalents is
intended to comply with the applicable requirements of section 409A of the Code
and shall be administered in accordance with, and interpreted in a manner
consistent with, section 409A of the Code. Notwithstanding any provision to the
contrary herein, payments or distributions made with respect to this award of
RSUs may only be made in a manner and upon an event permitted by section 409A of
the Code, and all payments to be made upon a separation from service or change
in control hereunder may only be made upon a “separation from service” and a
“change in control,” each as defined in section 409A of the Code. To the extent
any provision of this award of RSUs and Dividend Equivalents would cause a
conflict with respect to the requirements of section 409A of the Code, or would
cause the administration of the Agreement to fail to satisfy the requirements of
section 409A of the Code, such provision shall be deemed null and void to the
extent permitted by applicable law. In no event shall the Eligible Participant,
directly or indirectly, designate the calendar year of payment.

 



  GRAMERCY PROPERTY TRUST             By:           Name:       Title:  



 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 



Dated:                               By:               Name:  



 

 

 



2

 

